Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites “the objective lens” in line 8 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Further, claim 4 recites “wherein each channel of the multi channel detector further comprises an objective lens for focusing the received thermal radiation.” It is unclear if “an objective lens” is reciting a new limitation or is making reference to the objective lens element of claim 1. Further, this claim also appears to fail to further limit claim 1, as claim 1 already recites that “each channel …include[es] a detector for detecting thermal radiation focused on the detector by the objective lens.” Thus, the scope of claim 4 is already included in claim 1 and thus, claim 4 does not further limit claim 1.
The limitation of claim 3 is already recited in claim 2, and thus, claim 3 fails to further limit claim 2.
Claim 11 recites “Indium Gallium Indium Arsenide” but should read “Indium Gallium Arsenide” to correct a typographical error. 
The balance of claims are objected to for being dependent upon an already rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL: A Simple and Portable Multi-Channel Pyrometer Allowing Temperature Measurements down to 800K on the Microsecond scale, published on February 16, 2018 by Montgomery et al (Montgomery).
Regarding claim 1, Montgomery discloses a system for sensing temperature changes on a microsecond scale (Figure 1), the system including: 
a multi-channel pyrometer for receiving thermal radiation (Figure 1 is a pyrometer with a plurality of channels), each said channel of the multi-channel pyrometer including: 
an interference filter (element IF1- IF7) tuned to pass thermal radiation within a specified wavelength range (See table 1 each channel has center wavelength); 
a detector (D1-D7) for detecting thermal radiation focused on the detector by the objective lens (elements L1-L7 focus thermal radiation onto elements D1-D7); 
the interference filter operating to reflect thermal radiation which does not pass through the interference filter to a subsequent downstream interference filter of a subsequent channel of the multi-channel pyrometer (see figure 1, IF1 reflect thermal radiation that gets passed to IF2, a downstream channel), with each said subsequent interference filter being oriented to reflect the thermal radiation not passing therethrough to a next downstream one of the subsequent interference filters (see IF2-IF7), until an interference filter associated with a last one of the channels is reached (element IF7); and 
a subsystem for receiving the output from the detectors and determining sensed temperature data therefrom (see pages 9-10 the temperature is determined from the detected data).  
Regarding claim 2, Montgomery discloses the system of claim 1, wherein the subsystem comprises: 
an analog-to-digital (A/D) converter for receiving an output from the detector of each one of the channels of the multi-channel pyrometer  (see page 12, the detectors further include a USC A/D); and 
an interface subsystem for interfacing an output of the A/D converter to a computer for analysis and determination of a temperature being sensed by each one of the detectors (see table 1 which shows the output of the detected signal, and pages 9-10 which calculate the temperature).  
Regarding claim 3, Montgomery discloses the system of claim 2, further comprising an interface subsystem for interfacing an output of the A/D converter to a computer for analysis and determination of a temperature being sensed by each one of the detectors (see table 1 which shows the output of the detected signal, and pages 9-10 which calculate the temperature).    
Regarding claim 4, Montgomery discloses the system of claim 1, wherein each said channel of the multi- channel detector further comprises an objective lens for focusing the received thermal radiation (See figure 1, elements L1-L6 are objective lenses for each channel detector).  
Regarding claim 5, Montgomery discloses the system of claim 1, further comprising a DC power supply for powering the detectors (see page 6, last paragraph, discloses each detector has its own power supply).  
Regarding claim 6
Regarding claim 7, Montgomery discloses the system of claim 1, wherein at least one of the detectors comprises a Germanium, solid-state detector (see table 1, channels 1-3 have Ge detectors).  
Regarding claim 8, Montgomery discloses the system of claim 1, wherein at least one of the detectors comprises an Indium Gallium Arsenide, solid-state detector (see table 1, channels 4-7 have InGaAs detectors).  
Regarding claim 9, Montgomery discloses the system of claim 1, wherein a first subplurality of the detectors comprise Germanium detectors (See table 1, detector channels 1-3 comprise Ge detectors), and wherein a second subplurality of the detectors comprise Indium Gallium Arsenide detectors (see table 1, detector channels 4-7 comprise InGaAs).  
Regarding claim 10, Montgomery discloses the system of claim 9, wherein the first subplurality of the detectors comprises three Germanium detectors (See table 1, detector channels 1-3 comprise Ge detectors), and the second subplurality of the detectors comprises four Indium Gallium Arsenide detectors. (see table 1, detector channels 4-7 comprise InGaAs).    
Regarding claim 11, Montgomery discloses the system of claim 10, wherein: the system forms a seven channel detector (See table 1, 7 channeled detector); the three Germanium detectors have center wavelengths of 1290nm, 1400nm and 1485nm (see table 1, channels 1-3 have Ge detectors with center wavelengths at 1290, 1400, and 1485 nm); and the four Indium Gallium Arsenide detectors have center wavelengths of 1585nm, 1730nm, 1900nm and 2200nm (See table 1, channels 4-7 have InGaAs with wavelengths at 1585, 1730, 1900 and 2200nm).
Regarding claim 12
Regarding claim 13, Montgomery discloses the system of claim 1, wherein each one of at least a subplurality of the interference filters is supported non-perpendicular to an optical axis of its associated said detector (see page 9, discloses the filters are set at a 7degree angle which is non-perpendicular to the optical axis) 
Regarding claim 14, Montgomery discloses the system of claim 13, wherein at least a subplurality of the interference filters are supported such that to each is tilted 7 degrees from the optical axis of its associated said detector (see page 9, discloses the filters are set at a 7degree angle which is non-perpendicular to the optical axis).  
Regarding claim 15, Montgomery discloses the system of claim 1, further comprising a black body radiation source for emitting black body radiation into a first one of the plurality of detectors (see figure 2, element Black body source that emits blackbody radiation to the detectors).  
Regarding claim 16, Montgomery discloses a system for sensing temperature changes on a microsecond scale (Figure 1), the system including: 
a multi-channel pyrometer for receiving thermal radiation (See figure 1, multichannel pyrometer), each said channel of the multi-channel pyrometer including: 
an interference filter tuned to pass thermal radiation within a specified wavelength range, and at a specified center wavelength (each channel has an interference filter IF1-7 which is tuned to a specified center wavelength, see table 1); 
an objective lens (each channel has an objective lens element L1-7); and 
a solid-state detector for detecting thermal radiation focused on the detector by the objective lens (see elements D1-D7 which are solid state detectors that detect thermal radiation that has been focused by an objective lens elements L1-7); 
the interference filter operating to reflect thermal radiation which does not pass through the interference filter to a subsequent downstream interference filter of a subsequent 
a power supply for powering a specific one of the solid-state detectors (see page 6, last paragraph, discloses each detector has its own power supply); 
an analog-to-digital (A/D) converter for receiving an output from the solid-state detector of each one of the channels of the multi-channel pyrometer (see page 12, the detectors further include a USC A/D); and 
an interface subsystem for interfacing an output of the A/D converter to a subsystem for analysis and determination of temperature data being sensed by each one of the solid-state detectors (see pages 9-10 the temperature is determined from the detected data).     
Regarding claim 17, Montgomery discloses the system of claim 16, wherein a first subplurality of the solid-state detectors comprise Germanium solid-state detectors (See table 1, detector channels 1-3 comprise Ge detectors), and a second subplurality of the solid-state detectors comprise Indium Gallium Arsenide solid-state detectors (see table 1, detector channels 4-7 comprise InGaAs).    
Regarding claim 18, Montgomery discloses the system of claim 16, further comprising a computer, acting as the subsystem, configured to receive the output from the A/D converter and generating the temperature data (see pages 9-10 discloses calculating the temperature from the output of the detector/A/D converter).  
Regarding claim 19
Regarding claim 20, Montgomery discloses a method for sensing temperature changes on a microsecond scale (Figure 1), the method including: 
using a multi-channel pyrometer to receive thermal radiation (See figure 1, multichannel pyrometer); 
using a plurality of interference filters each tuned to pass only the thermal radiation within a specified wavelength range (each channel has an interference filter IF1-7 which is tuned to a specified center wavelength, see table 1); 
using a plurality of detectors, each one being uniquely associated with a specific one of the plurality of interference filters, to detect the thermal radiation that passes through its associated said interference filter (see element D1-D7 which are detectors that each have a specific interference filter IF1-7 to detect thermal radiation that has passed through the IF filters); and 
further using each one of the plurality of interference filters to reflect thermal radiation which does not pass through it, to a subsequent downstream interference filter of a subsequent channel of the multi-channel pyrometer (see figure 1, IF1 reflect thermal radiation that gets passed to IF2, a downstream channel), with each said subsequent one of the interference filters being oriented to reflect the thermal radiation not passing therethrough to a next downstream one of the subsequent interference filters (see IF2-IF7); and 
converting signals from the detectors to temperature data(see pages 9-10 the temperature is determined from the detected data).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL: Induced-Transmission Interference filter array for multiwavelength pyrometry: see figure 2: cascading filter design

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896